        Case 1:19-cv-10720-LGS-BCM Document 70 Filed 01/28/20 Page 1 of 1




    The International Corporate Center, 555 Theodore Fremd Avenue, Rye, NY 10580


             Telephone: 914.381.7600 ˑ www.dorflaw.com ˑ Facsimile: 914.381.7608



                                                                                January 28, 2020
VIA ECF

Hon. Barbara C. Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    Haneo, et al. v. Parts Authority, LLC, et. al. 19-cv-10720

Dear Judge Moses:

Pursuant to Your Honor’s Order of January 21, 2020 (Dkt. Np. 67), we write, together with
plaintiffs’ counsel, to submit a stipulation on procedures for determining which putative class
members are subject to compulsory arbitration and for regulating direct settlement communications
between defendants and plaintiffs. A copy of the stipulation is enclosed.

Respectfully submitted,


Andrew P. Marks

cc: Counsel of Record via ECF




                      Manhattan | Westchester | Garden City | Los Angeles
